                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                            IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     KRISTY M. PALMORE,                               Case No. 19-cv-00749-MMC
                                  11                   Plaintiff,
                                                                                          ORDER RE: APPLICATION TO
                                  12             v.
Northern District of California




                                                                                          PROCEED IN FORMA PAUPERIS
 United States District Court




                                  13     NANCY A. BERRYHILL,                              Re: Dkt. No. 2
                                  14                   Defendant.

                                  15

                                  16          Before the Court is plaintiff Kristy M. Palmore’s Application to Proceed In Forma

                                  17   Pauperis, filed February 11, 2019.

                                  18          In her Application, plaintiff provides some of her monthly earnings for the past

                                  19   twelve months, as well as the amount of General Assistance she received “[i]n the

                                  20   months [she] wasn’t working.” (See Appl. at 2.) Plaintiff does not state, however, the

                                  21   number of months during which she received any particular payment, nor does she

                                  22   otherwise provide sufficient information from which the total amount of money she

                                  23   received within the last twelve months can be calculated. Moreover, although plaintiff

                                  24   reports she has no monthly expenses or other debts, she also states she has no bank

                                  25   account, cash, or other assets. Under the circumstances, a question remains as to

                                  26   whether plaintiff has sufficient funds to pay the filing fee.

                                  27          Accordingly, plaintiff shall, no later than March 4, 2019, either (1) file an amended

                                  28   Application clarifying the above-referenced ambiguities and explaining her current lack of
                                  1    funds, or (2) pay the filing fee of $400.

                                  2

                                  3           IT IS SO ORDERED.

                                  4

                                  5    Dated: February 14, 2019
                                                                                       MAXINE M. CHESNEY
                                  6                                                    United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
